T. M. Kavanagh, C. J.
(concurring in result). I concur in the result reached by Justice Kelly. 1 concur, also, in his disposition of the pertinent legal questions involved in this case. I do not believe the tax evasion issue to be properly before the Court. It was not a part of the pleadings before entry of the pretrial order. No amendment of the pretrial order was sought or made. No order of the trial court permitting amendment of the pleadings after pretrial was entered. The trial court did not rule on the question. I conclude we should not.
Black, J., concurred with T. M. Kavanagh, C. J.